DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, see page 8 lines 6-7, filed 06/14/2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 01/14/2021 has been withdrawn. 
Applicant’s arguments, see page 7 lines 5-15, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schibsbye (US20190232571).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey (US20180313083 – previously of record) in view of Schibsbye (US20190232571).

In reference to claim 1:
Murphey discloses a method for producing a fiber-composite hollow component from a fiber-composite material which contains at least one fibrous material and one matrix material (para 0136), wherein the fiber-composite hollow component is formed from at least two fiber-composite half-shells which are joined to one another in joining edge regions of each of the two fiber-composite half-shells such that a cavity is configured between the two fiber-composite half-shells when they are joined together (para 0154, Fig. 10), comprising:
providing a first fiber-composite half-shell and at least one second fiber-composite half-shell, each of which are formed from the fiber-composite material (para 0154);
assembling the first fiber-composite half-shell and the at least second fiber-composite half-shell so as to form the fiber-composite hollow component (para 0154);

evacuating the component cavity having the fibrous material (para 0154); and
curing the matrix material which embeds the fibrous material of the fiber-composite half-shells (para 0154).
Murphey does not disclose wherein at least one spacer element is inserted in the joining edge region between the first fiber-composite half-shell and the at least one second fiber-composite half-shell to generate a defined mutual spacing of the half-shells and to form a part of an inner wall of the fiber-composite hollow component, so that at a joining region radii of the half-shells do not converge in a tangential manner but are interrupted by the at least one spacer element. However, this is taught by Schibsbye. Schibsbye teaches a method of joining two halves to form a hollow composite (abstract, Figs. 6-7). Schibsbye further teaches the use of a spacer between the two halves allows for more precise control of glue thickness resulting in reduced material costs and weight (paras 0014, 0062; Fig. 6 numeral 92). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Murphey with the spacer of Schibsbye in order to obtain a method which allows for more precise control of glue thickness and reduced material costs and weight.

In reference to claim 2:
In addition to the discussion of claim 1, above, Murphey further discloses wherein each of the fiber-composite half-shells provided in the providing step have a convexly curved primary shell region 

In reference to claim 4:
In addition to the discussion of claim 1, above, Murphey further discloses wherein at least one of the fiber-composite half-shells is provided by incorporating the fibrous material in a molding tool (para 0154).

In reference to claim 8:
In addition to the discussion of claim 1, above, Murphey further discloses wherein a shell mast is produced as the fiber-composite hollow component (para 0155).

In reference to claim 9:
In addition to the discussion of claim 1, above, Murphey further discloses wherein the internal vacuum cover delimits the component cavity in relation to an external region, and wherein the external region in relation to an ambient pressure is impinged with a positive pressure (para 0154, the techniques disclosed, such as bladder molding, resin transfer molding, and vacuum assisted resin transfer molding utilize and internal former such as a bladder or vacuum bag in order to produce the internal structure. As such, the internal vacuum cover of Murphey delimits the component cavity in relation to an external region).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey and Schibsbye as applied to claim 1, above, in further view of Scheitle (DE4023713).
.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey and Schibsbye as applied to claim 1, above, and further in view of Hayden (US20160348642).

In reference to claims 5-7:
In addition to the discussion of claim 1, above, modified Murphey does not teach wherein the first fiber-composite half-shell is provided by incorporating the fibrous material in a first molding-tool half of a molding tool, and the at least one second fiber-composite half-shell is provided by incorporating the fibrous material in a second molding-tool half of the molding tool; wherein the at least one spacer element in the joint regions is/are subsequently deposited on the fibrous material of the first fiber-composite half-shell in the first molding-tool half, and/or on the fibrous material of the second fiber-composite half-shell in the second molding-tool half (claim 5), wherein the internal vacuum cover 
However, this is taught by Hayden. Hayden teaches wherein the first fiber-composite half-shell is provided by incorporating the fibrous material in a first molding-tool half of a molding tool, and the at least one second fiber-composite half-shell is provided by incorporating the fibrous material in a second molding-tool half of the molding tool (Fig. 4(e));and
wherein the first molding tool half and the second molding tool half are subsequently closed such that the first fiber-composite half-shell and the at least one second fiber-composite half-shell are connected to one another by way of the at least one spacer element (Fig. 4(f)). 
As the spacer material of modified Murphey is placed inside the joint, currently modified Murphey necessarily teaches wherein the at least one spacer element in the joint regions is/are subsequently deposited on the fibrous material of the first fiber-composite half-shell in the first molding-tool half, and/or on the fibrous material of the second fiber-composite half-shell in the second molding-tool half (claim 5).
Hayden further teaches wherein the internal vacuum cover is sealed in a vacuum-tight manner in relation to the molding tool, and wherein the external vacuum cover is formed by the molding tool when closed (para 0046, Fig. 4F)(claim 6) and wherein the molding tool, when closed, is incorporated in the external vacuum cover and, with the internal vacuum cover, is sealed in a vacuum-tight manner such that the component cavity is formed between the internal vacuum cover and the external vacuum cover (para 0046)(claim 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Murphey with the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warren (US6910304, specifically Figs. 14-16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742